Name: Council Regulation (EEC) No 3543/80 of 22 December 1980 concerning the conclusion of an Agreement in the form of an exchange of letters derogating further from Article 1 of Protocol 3 to the Agreement between the European Economic Community and the Republic of Austria
 Type: Regulation
 Subject Matter: Europe;  international affairs;  executive power and public service;  European construction
 Date Published: nan

 Official Journal of the European Communities31 . 12 . 80 No L 371/41 COUNCIL REGULATION (EEC) No 3543/80 of 22 December 1980 concerning the conclusion of an Agreement in the form of an exchange of letters derogating further from Article 1 of Protocol 3 to the Agreement between the European Economic Community and the Republic of Austria Agreement between the European Economic Community and the Republic of Austria is hereby approved on behalf of the Community. The text of the Agreement is attached to this Regulation. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, v and in particular Article 113 thereof, Having regard to the recommendation from the Commission, Whereas, by way of derogation from Article 1 of Protocol 3 to the Agreement between the European Economic Community and the Republic of Austria ( 1), the methods of administrative cooperation laid down in that Protocol should be applied to the products included in List C annexed thereto and the Agreement in the form of an exchange of letters negotiated to this effect approved, Article 2 The President of the Council is hereby authorized to appoint the person empowered to sign the Agreement for the purpose of binding the Community. HAS ADOPTED THIS REGULATION: Article 1 The Agreement in the form of an exchange of letters derogating further from Article 1 of Protocol 3 to the Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1980 . For the Council The President J. SANTER (!) OJ No L 300, 31 . 12 . 1972 , p. 2 .